437 F.2d 1355
John ERANOSIAN et al., Appellants,v.John M. ENGLAND, Trustee of Belmetals Mfg. Co., Inc., Appellee.
No. 24556.
United States Court of Appeals, Ninth Circuit.
Feb. 19, 1971, Rehearing Denied March 25, 1971.

Henry Cohn (argued), of Anixter & Aronson, Burlingame, Cal., for appellant.
John Poppin (argued), of Dinkelspiel & Dinkelspiel, San Francisco, Cal., for appellee.
Before KOELSCH and TRASK, Circuit Judges, and BYRNE,1 District judge.
PER CURIAM:


1
This is an appeal from an order of the district judge affirming on review an order of the referee in bankruptcy declaring void, by reason of Cal.Corp. Code section 1707(c), a contract by Belmetals Mfg. Co., Inc., now a bankrupt, to purchase shares of its own stock from Mr. and Mrs. John Eranosian and Mr. and Mrs. Henry Pahland; denying said shareholders' reclamation petition to recover from the trustee sums owing under said contract; and requiring said shareholders to pay (Cal.Corp. Code 1715) Belmetals' trustee all payments made to them pursuant to said contract.


2
The opinion of the district judge affirming the determination by the referee appears in 299 F. Supp. 1290 (N.D.Cal.1969) sub nom.  In re Belmetals Mfg. Co., Inc.


3
We have carefully reviewed the judge's decision in the light of the record and findings of the referee and are thoroughly convinced that it is correct and that the order should in all respects be affirmed.


4
It is so ordered.



1
 Honorable William M. Byrne, United States District Judge, Los Angeles, California, sitting